,,,, .




                                  UNITED STATES DISTRICT COURT
                                                                                                  FILED
                                  FOR THE DISTRICT OF COLUMBIA                                    MAY - 8 2009
                                                                                           NANCY MAYER WHITTIN
     DARRYL GREGG,                                                                               U.S. DISTRICT   c3lW;' CLERK
                    Petitioner,

            v.                                              Civil Action No.
                                                                                  U9 0851
     B.A. BLEDSOE,

                    Respondent.


                                       MEMORANDUM OPINION

            This matter comes before the Court on petitioner's application to proceed in forma

     pauperis and pro se petition for a writ of habeas corpus.

            Petitioner currently is serving terms of imprisonment imposed by the Superior Court of

     the District of Columbia. See Pet. at 3. The District of Columbia Court of Appeals granted

     summary affirmance of his conviction, and subsequently denied petitioner's motion to recall its

     mandate. See id., Attach. A-B. Petitioner alleges that the District of Columbia Court of Appeals

     erred by refusing to address the merits of his constitutional claims, and, therefore, that its

     judgment affirming his conviction is void. See generally Mem. of Law in Support of Pet. for

     Writ of Habeas Corpus.

            It appears that petitioner demands review or reversal of the District of Columbia Court of

     Appeals' rulings. This Court "is without authority to review final determinations of the District

     of Columbia Court of Appeals in judicial proceedings." District of Columbia Court ofAppeals

     v. Feldman, 460 U.S. 462, 476 (1983). Because it is "[t]e highest court of the District of

     Columbia," its "[ fJinal judgments and decrees ... are reviewable by the Supreme Court of the


                                                       I




~\
United States in accordance with [28 U.S.C. § 1257]." D.C. Code § 11-102. Furthermore, it is

settled that "a District of Columbia prisoner has no recourse to a federal judicial forum unless the

local remedy is 'inadequate or ineffective to test the legality of his detention'" Byrd v.

Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997) (internal footnote omitted); Garris v. Lindsay,

794 F.2d 722, 726 (D.C. Cir.), cert. denied, 479 U.S. 993 (1986). Petitioner's lack of success in

any previous attempts to collaterally attack his conviction or sentence does not render this

remedy inadequate or ineffective. See Wilson v. Office a/the Chairperson, 892 F. Supp. 277,

280 (D.D.C. 1995).

       Accordingly, the Court will dismiss the petition. An Order consistent with this

Memorandum Opinion will be issued separately on this date.




                                              United States District Judge




                                                 2